Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-21-00539-CV

                               IN THE INTEREST OF O.L.P., a Child

                      From the 166th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2020-PA-01347
                              Honorable Laura Salinas, Judge Presiding

PER CURIAM

Sitting:          Irene Rios, Justice
                  Beth Watkins, Justice
                  Liza A. Rodriguez, Justice

Delivered and Filed: February 16, 2022

DISMISSED FOR WANT OF JURISDICTION

           On September 29, 2020, the trial court signed a judgment terminating appellant’s parental

rights to O.L.P. Therefore, appellant’s notice of appeal was due to be filed on October 19, 2020.

See TEX. R. APP. P. 28.4(a)(1) (stating appeals in parental termination cases are governed by the

rules of appellate procedure for accelerated appeals); 26.1(b) (stating in an accelerated appeal the

notice of appeal must be filed within twenty days after the judgment is signed). A motion for

extension of time to file a notice of appeal was due on November 3, 2020. See id. 26.3. Appellant

did not file her notice of appeal until December 9, 2021.

           “A timely notice of appeal is necessary to invoke this court’s jurisdiction.” In re L.R.S.,

No. 04-20-00507-CV, 2020 WL 7365444, at *1 (Tex. App.—San Antonio Dec. 16, 2020, no pet.)

(per curiam) (mem. op). A motion for extension of time is necessarily implied when an appellant,
                                                                                   04-21-00539-CV


acting in good faith, files a notice of appeal beyond the time allowed by Rule 26.1 but within the

fifteen-day grace period provided by Rule 26.3 for filing a motion for extension of time. See

Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997) (construing predecessor to Rule 26). But

“once the period for granting a motion for extension of time under Rule [26.3] has passed, a party

can no longer invoke the appellate court’s jurisdiction.” Id.

       On December 30, 2021, this court issued an order directing appellant to show cause in

writing on or before January 12, 2022, why this appeal should not be dismissed for want of

jurisdiction. We suspended all appellate deadlines pending our determination of whether we have

jurisdiction over this appeal. On January 6, 2022, appellant filed a motion requesting a sixty-day

extension of time in which to file her appellant’s brief. Appellant has not responded to our

December 30 show cause order. Because appellant’s notice of appeal was not timely filed, we are

required to dismiss this appeal for want of jurisdiction.

       Accordingly, we dismiss this appeal for want of jurisdiction. We deny appellant’s motion

for extension of time to file her brief as moot.

                                                    PER CURIAM




                                                   -2-